HENRY, Associate Justice.
Appellants instituted this suit to enjoin a judgment entered against them by a justice of the peace after pronouncing judgment in their favor and adjourning his court. Plaintiffs charged that they had no knowledge that such judgment had been rendered until four months afterwards.
The district judge directed the issuance of the writ upon the petitioners executing a proper bond. The defendants afterwards moved the court to dissolve the injunction, and the court so ordered.
The ground upon which it was dissolved is not shown by the record. One ground, among others assigned in the motion, ivas that no sufficient injunction bond whs given. The record before us fails to show that any injunction bond was executed. This was good cause for dissolving the injunction.
The judgment is affirmed.

Affirmed.

Delivered November 22, 1889.
Motion for rehearing was filed, accompanied by an affidavit and copy •of an injunction bond, asking a certiorari to perfect the record.
The motions for certiorari and for rehearing were overruled.